DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 23 are currently pending.
All claims are rejected

Response to Arguments
Applicant remarks on pages 6-9 of Applicant’s responses filed 03/08/2021 that Buck (Us 20090131862) does not teach a second saline feed that is injected at a pre-defined speed to regulate the injection profile of the first bolus. 
Applicant’s remarks have been fully considered and found partially persuasive. 
While Buck does not teach a second saline feed, Buck teaches collecting a second bolus of saline (see second bolus 22 of fig. 6 and paragraph 47), the second bolus having a predefined volume (see paragraph 13 for the amounts of the radioactive liquid). Regarding the second saline feed, Capone (US 20110002802) has been relied upon in combination with Buck to reject the claims. 
Therefore the claims stand rejected.

Withdrawn Rejections
Pursuant of applicant's amendments filed on 03/08/2021, rejections made to claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Producing means and bolus means of claim 2. 
For the means-plus-function of producing means and bolus means, the P.G. Pub. Version of the specification discloses an apparatus including a gas mixture converting apparatus including valves in paragraph 304 and valve in paragraph 94, respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2 and 23 are objected to because of the following informalities:
Claim 2 recites “A system for preparing and injecting H215O for use in Positron Emission Tomography” in the preamble but recites “a regulating means according to claim 1 for regulating an injection profile of the first bolus” in the body of the claim. Claim 2 preamble may be amended to recite --regulating means according to claim 1--
within the loop element--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buck, et al., US 20090131862, hereafter referred to as “Buck”, in view of Capone, et al, US 20110002802, hereafter referred to as “Capone”. 

Regarding claim 1, Buck teaches a regulating means (see controller 13 of fig. 1) for a system (see device of fig. 1) for preparing and injecting H2150 for use in Positron Emission Tomography (see paragraph 7 which presents the H2150 as an exemplary radiopharmaceutical as used in the invention), the regulating means comprising; 
a first saline feed (see tube 6 of fig. 1) for supplying a saline supply for preparing a saline solution of H2150 (tubing 6 supplies the saline from saline reservoir 5), 
a loop element (see section 8 of tubing) comprising a first bolus (21 of figs. 4 and 5 and paragraphs 43-44) of said saline solution of H2150 (see paragraph 33), 
an injection means (see pump P2 and valve V1 of fig. 6 and paragraph 36) for collecting the second bolus (see second bolus 22 of fig. 6 and paragraph 47) of saline and injecting said second bolus at a predefined speed into the loop element, so that the second bolus pushes the first bolus into a patient line (see figs. 6 and 7 and paragraph 38 which depicts the tube leading to the patient injection needle), 
a radiation detector (dose calibrator 9) adjacent to the patient line, said radiation detector measuring an injection profile of said first bolus (see paragraph 45 and 66), 

While Buck teaches collecting a second bolus of saline (see second bolus 22 of fig. 6 and paragraph 47), the second bolus having a predefined volume (see paragraph 13 for the amounts of the radioactive liquid), Buck does not teach a second saline feed 
However, Capone teaches a second saline feed (see connecting fluid line 18 of fig. 1B and paragraph 108) for collecting a second bolus of saline (see paragraph 130 for the drawing of a desired amount of the saline).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Buck with Capone’s second saline feed to allow precise controlling of the amount of volumes delivered to the patient. See paragraphs 131-132 of Capone. 

Regarding claim 23, Buck in view of Capone teaches all the limitations of claim 1. 
Buck further teaches a loop radiation detector (see dose calibrator 9 of fig. 1 and paragraph 66) positioned adjacent to the loop element for measuring the radiation level of the first bolus within the loop element (paragraph 66 indicating that the dose calibrator is a standard Geiger-Muller counter, scintillating counter, etc., for detecting ionizing activity).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Capone, as applied to claim 1 above, and further in view of Kanno, et al., US 5223434, hereafter referred to as “Kanno”.

Regarding claim 2, Buck in view of Capone teaches all the limitations of claim 1 above.

2150 for use in Positron Emission Tomography (see paragraph 7 which presents the H2150 as an exemplary radiopharmaceutical as used in the invention), said system comprising;
bolus means (see valve V1 of fig. 1) for establishing a first bolus for injection (see paragraph 43), 
said first bolus (see bolus 21 in figs. 4-5) comprising said saline solution of H2150 and having a predefined volume and radioactivity concentration (paragraph 41), said bolus means comprising a valve (see valve V1 in paragraphs 43-44), and 
regulating means according to claim 1 for regulating an injection profile of the first bolus (see figs. 4-5 and paragraphs 43-44 describing the regulation of the delivery of the bolus 21).
Buck in view of Capone does not teach producing means for producing a saline solution of H2150,
However, Kanno teaches a producing means (see apparatus in fig. 1 including the gas supply device 2) for producing a saline solution of H2150 (see col. 2, lines 64-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Buck’s apparatus, as modified by Capone, with Kanno’s saline producing apparatus for improved efficiency in diagnosis. See col. 2, lines 23-29.



Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793